Exhibit 99.1 NEWS RELEASE ICF International Announces Timing of Second Quarter 2014 Earnings Release and Conference Call Investor information contact: Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com , +1.212.750.5800 Company information contact: Douglas Beck, ICF International, douglas.beck@icfi.com , +1.703.934.3820 FOR IMMEDIATE RELEASE FAIRFAX, Va. (June 30, 2014) – ICF International (NASDAQ:ICFI) will release its second quarter 2014 results after the market closes on August 6, 2014. The results will be available at http://investor.icfi.com . ICF management will host a conference call at 5 p.m. Eastern Time on August 6, 2014, to discuss the financial results. To participate, register at http://investor.icfi.com at least 15 minutes prior and download and install any necessary software. An archive will be available for one year following the live event. A telephonic replay of the call will be available beginning at 7:30 p.m. Eastern Time, August 6, 2014, through August 13, 2014, at 1.888.843.7419 (U.S.) or 1.630.652.3042 (outside the U.S.). The passcode is 37554165. ### About ICF International ICF International (NASDAQ:ICFI) provides professional services and technology solutions that deliver beneficial impact in areas critical to the world's future. ICF is fluent in the language of change, whether driven by markets, technology, or policy. Since 1969, we have combined a passion for our work with deep industry expertise to tackle our clients' most important challenges. We partner with clients around the globe—advising, executing, innovating—to help them define and achieve success. Our more than 4,500 employees serve government and commercial clients from more than 70 offices worldwide. ICF's website is http://www.icfi.com . Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern ICF’s current expectations about its future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; ICF’s particular business, including its dependence on contracts with U.S. federal government agencies; and its ability to acquire and successfully integrate businesses. These and other factors that could cause ICF’s actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of ICF’s securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and ICF specifically disclaims any obligation to update these statements in the future.
